internal_revenue_service number release date index number ------------- -------------------------- ------------------ -------------------------------------- - legend department of the treasury washington dc person to contact -------------------- telephone number --------------------- refer reply to cc tege eb qp2 - plr-123646-06 date november taxpayer company year y year z -------------------------------------------- ---------------------- ------- ------- this responds to your letter dated ------------------- which was submitted on your dear ------------ behalf by your authorized representative concerning whether the transfer of qualified_replacement_property to and from a grantor_retained_annuity_trust would result in a disposition under sec_1042 of the internal_revenue_code taxpayer participated as a significant shareholder in the establishment of an employee_stock_ownership_plan esop for company taxpayer represents that the esop satisfied the requirements under sec_4975 the esop was established prior to taxpayer’s retirement and purchased company shares from taxpayer and other existing shareholders in year y in year z taxpayer and other individual shareholders again sold company shares to the esop taxpayer represents that the sale of taxpayer’s company shares to the esop met the requirements for the sale of qualified_securities under sec_1042 and that the company shares constituted qualified_securities under sec_1042 plr-123646-06 after both the year y and year z sale of taxpayer’s company shares the taxpayer represents that he elected to defer recognition of long term capital_gain on the sale of company shares to the esop under sec_1042 and purchased qualified_replacement_property qrp as defined in sec_1042 within the replacement_period as defined in sec_1042 taxpayer represents that he intends to transfer the qrp to a_trust intended to be a grantor_retained_annuity_trust grat within the meaning of sec_2702 the trust provides that the taxpayer shall have the power solely in a nonfiduciary capacity and without the approval of any person in a fiduciary capacity to reacquire the trust principal by substituting other_property of equivalent value you have requested the following rulings that the transfer of qrp to a grat does not constitute a disposition under sec_1042 that the exercise of taxpayer’s power held during the term of the grat in a non-fiduciary capacity to substitute cash or other qrp assets of at least equal value does not constitute a disposition under sec_1042 that the transfer of qrp to the taxpayer as a periodic annuity_payment does not constitute a disposition under sec_1042 that the transfer of qrp at the termination of the grat to the trust beneficiaries does not result in a disposition under sec_1042 that if the taxpayer dies while the grat is still in existence an interim or final annuity_payment in the form of qrp made to the taxpayer’s successor_in_interest that is an estate or inter-vivos trust does not constitute a disposition under sec_1042 since you have not requested a ruling concerning whether the sale of securities to the esop or the election by the taxpayer to defer recognition of gain satisfied the requirements of sec_1042 or sec_1_1042-1t of the temporary income_tax regulations we express no opinion on that issue for purposes of your ruling_request we will assume that the property purchased by the taxpayer constitutes qrp as defined in sec_1042 and that sec_1042 applies to such property under sec_1042 a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the plr-123646-06 replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t are satisfied sec_1042 provides that a taxpayer’s basis in qrp purchased during the qualified replacement_period will be reduced by the amount of gain not recognized by reason of the application of sec_1042 if more than one item of qrp is purchased the basis of each item of qrp shall be reduced by an amount determined by multiplying the total gain not recognized by reason of the application of sec_1042 by a fraction the numerator of which is the cost of such item of qrp and the denominator of which is the total cost of all items of such property sec_1042 provides that i f a taxpayer disposes of any qualified_replacement_property then notwithstanding any other provision of this title gain if any shall be recognized to the extent of the gain which was not recognized under subsection a by reason of the acquisition by such taxpayer of such qualified_replacement_property the legislative_history of sec_1042 indicates that it was added to the internal_revenue_code as part of the tax_reform_act_of_1986 to coordinate the requirement that deferred gain be recognized on the disposition of any qrp with other nonrecognition provisions of the code effective for dispositions made after the date of enactment the act overrides all other provisions permitting nonrecognition and requires that gain realized upon the disposition of qualified_replacement_property be recognized at that time s rep 99th congr 2nd sess c b v limited exceptions to this rule are provided in sec_1042 thus gain realized from the disposition of any qrp by a taxpayer who made an election under sec_1042 must be recognized at the time of the disposition regardless of any other nonrecognition provisions of the code that may otherwise have applied sec_1042 provides that the recapture rules of sec_1042 shall not apply to any transfer of qrp that occurs in any reorganization within the meaning of sec_368 unless the person making the election under sec_1042 owns stock representing control of the acquiring or acquired_corporation and such property is substituted_basis_property in the hands of the transferee by reason of the death of the person making the election by gift or in any transaction to which sec_1042 applies sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is sec_1_675-1 of the income_tax regulations provides in general that the sec_675 provides that the grantor shall be treated as the owner of any plr-123646-06 treated as the owner of a portion of a_trust portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances which may cause administrative controls to be considered exercisable primarily for the benefit of the grantor include the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration revrul_85_13 1985_1_cb_184 holds that if a grantor is treated as the owner of any portion of an entire trust the grantor is the owner of the trust’s assets for federal_income_tax purposes the circumstances surrounding the administration of the trust will determine whether the power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the internal_revenue_service office where the returns are filed therefore we cannot determine at this time whether the taxpayer will be treated as the owner of the trust under sec_675 provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity the taxpayer will be treated as the owner of the trust under sec_671 and sec_675 we assume for purposes of this ruling that the taxpayer is treated as the owner of the qrp transferred to the purported grat under the rules of sec_671 and sec_675 the taxpayer represents that he will not relinquish any powers during the term of the plr-123646-06 trust that would cause the grat to fail to be a_trust in which the taxpayer is the owner of the trust under sec_671 and sec_675 of the code the following therefore based on the facts presented and representations made we conclude provided that the taxpayer is treated as the owner of the qrp held in the grat under sec_671 and sec_675 at the time of the transfer the transfer of qrp to the grantor_retained_annuity_trust does not constitute a disposition of the qrp under sec_1042 provided that the taxpayer is treated as the owner of the qrp held in the grat under sec_671 and sec_675 at the time of exercise the exercise of taxpayer’s power held during the term of the grat in a non-fiduciary capacity to substitute cash or other qrp assets of at least equal value does not constitute a disposition of the qrp under sec_1042 provided that the taxpayer is treated as the owner of the qrp held in the grat under sec_671 and sec_675 at the time of any annuity payments under the trust the transfer of qrp to the taxpayer as a periodic annuity_payment does not constitute a disposition of the qrp under sec_1042 provided that the funding of the grat with qrp constituted a completed_gift of the remainder_interest for federal transfer_tax purposes the transfer of qrp to the trust beneficiaries pursuant to the terms of the trust does not result in a recapture of gain deferred under sec_1042 because of the operation of sec_1042 if the taxpayer dies while the grat is still in existence an interim or final annuity_payment in the form of qrp made to the taxpayer’s successor_in_interest an estate or inter-vivos trust will not result in a recapture of gain deferred under sec_1042 because of the operation of sec_1042 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not express an opinion as to validity of the grantor_retained_annuity_trust under sec_2702 of the code plr-123646-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
